Citation Nr: 1608659	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  10-47 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a heart disorder.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disorder.

3.  Entitlement to service connection for a low back disorder. 

4. Entitlement to service connection for a left knee disorder, to include as secondary to DDD of the lumbar spine with left lower extremity radiculopathy.

5. Entitlement to service connection for nonspecific ligamentous strain of the right knee, to include as secondary to DDD of the lumbar spine with left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	James E. Connor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1990 to January 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In June 2012 and March 2014, this case was remanded for further development.

The issues of service connection for a left and right ankle condition were granted in full in a September 2014 rating decision, and therefore, the issues are no longer before the Board.

The Veteran testified at a videoconference hearing in October 2012 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a low back disorder, left knee disorder, and right knee ligamentous strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed February 2004 RO decision, service connection for a low back disorder and a heart disorder was denied.
 
2. New evidence received since the February 2004 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.

3. Evidence received since the February 2004 decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for a heart disorder.


CONCLUSIONS OF LAW

1. The February 2004 RO decision denying service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015). 

2. New and material evidence has been received since the RO's February 2004 decision, and the claim of service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. No new and material evidence has been received since the February 2004 rating decision to reopen claims for service connection for a heart disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Prior to initial adjudication, a letter dated in November 2009 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disabilities have been obtained.

The case was remanded in June 2012, to afford the Veteran an opportunity for a hearing before the Board.  The Veteran testified at a hearing in October 2012.  The hearing focused, in pertinent part, on the elements necessary to substantiate the reopening of a claim and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show new and material evidence to reopen his service connection claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

The case was remanded again in March 2014, in order to, in pertinent part, allow for the adjudication of a claim of clear and unmistakable evidence (CUE) in denying service connection for the Veteran's claimed heart and low back disorders in 1995, and also to obtain records, both from the Social Security Administration, relating to the Veteran's claim for Social Security disability benefits, and from the VA Medical Center, in order to obtain the Veteran's most current treatment records.  Records from the Social Security Administration were obtained in July 2014, and updated records from the VA Medical Center were obtained in September 2014.  In May 2014, the Veteran's claim for CUE was denied, and the Veteran has not appealed that decision.

The Board is satisfied that there was substantial compliance with its previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (the Court has routinely affirmed Board decisions where it provides an explanation for any deviation in its remand instructions).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Petitions to Reopen Previously Denied Claims

In a June 1995 rating decision, the RO denied the Veteran's claim for service connection for a low back condition and a heart disorder on the basis of a lack of evidence demonstrating a current condition for either.  In a February 2004 rating decision, the RO denied the Veteran's claim to reopen claims of service connection for a low back condition and heart disorder due to lack of new and material evidence.  The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of the promulgation of the February 2004 rating decision.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the February 2004 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (2015).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

A. Low Back Disorder

In June 2010, the Veteran underwent a surgical fusion of his L5-S1 vertebra for treatment of degenerative disc disease and lumbar radiculitis.  This evidence is new, because it was not available when the February 2004 rating decision was decided, and it is material, because it demonstrates the presence of a current low back disorder.  Because there is evidence that is both new and material, the claim for service connection for a low back disorder is reopened.

B. Heart Disorder

Since the February 2004 denial of the Veteran's previous claim to reopen for a heart disorder, additional pertinent Social Security medical records, VA treatment records, and lay statements were received.

The Veteran's medical records submitted by the Social Security Administration show no issue with the Veteran's heart.  The primary conditions listed for the grant of Social Security benefits were disorders of the back and anxiety disorder. The records contain no evidence of a heart condition.  Therefore, they do not contain any new or material evidence.

The Veteran's VA treatment records also do not contain any reference to complaints of or show periods of treatment for any type of heart condition.  Therefore, they do not contain new or material evidence.

The Veteran also submitted lay evidence in support of his claim. For the purposes of reopening his claim, it is presumed credible.  Justus, 3 Vet. App. at 513.  At his October 2012 hearing, the Veteran indicated that he had no ongoing problems with his heart since pericarditis in service.  This lay evidence is not new and does not serve as a predicate to reopen a previously disallowed claim for service connection for a heart disorder under the facts of this case.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992). 

Accordingly, the Board finds that the record contains no new and material evidence sufficient to reopen the claim for a heart disorder.  The claim is not reopened.  38 U.S.C.A. § 5108 (West 2014).  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim for service connection for a heart disorder must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has been presented to reopen the claim of service connection for a low back disorder.

As no new and material evidence has been submitted, the claim for service connection for a heart disorder is not reopened.


REMAND

The Veteran's claim for service connection for a low back disorder has been reopened.  A review of the record shows that the Veteran has not received a VA examination for this condition since March 1995, prior to the denial of his claim for a lack of a current condition.  

The VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

There is competent evidence of a current condition, in that the Veteran has a diagnosis of degenerative disc disease, and had surgery on his back in 2010.  The Veteran's service treatment records do note the Veteran had back pain in service, and the Veteran's lay statements offer an indication that his current low back disorder is related to service.  However, there is insufficient competent medical evidence available for a competent decision to be made; therefore, the case must be remanded for a VA examination.  The Veteran's service treatment records also note that the Veteran had scoliosis upon entry; therefore, an analysis incorporating the Veteran's scoliosis diagnosis and its potential effects as a condition preexisting service is necessary.

Additionally, in its March 2014 remand, the Board ordered a VA examination and opinion regarding the etiology of the Veteran's knee condition.  The examiner was asked to opine as to whether the Veteran had disorders of the left and right knees, and as to whether the Veteran's possible left and right knee conditions were related to service, were manifest to a compensable degree within one year of service, or were due to or aggravated by the Veteran's degenerative disc disease of the lumbar spine.  The examiner was ordered to consider the Veteran's lay statements regarding his observable symptoms.

The examiner noted a bilateral knee strain in his examination, but provided an inadequate rationale for his conclusions that the Veteran's knee conditions were not related to or caused by service.  The examiner's conclusions that the Veteran's knee conditions were less likely than not related to service rested entirely on the fact that the Veteran's service treatment records show no injuries to the left knee and no residuals of injuries to the right knee.  This does not account for the Veteran's lay evidence, including at his October 2012 hearing, that his knees hurt consistently in service.  Remand is necessary to ensure an adequate rationale.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file an examiner who is qualified to give an opinion on the Veteran's low back disorder, so an examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's entrance examination, which noted scoliosis upon entry, and to the Veteran's June 2010 back surgery.

c) The examiner must provide an opinion including specific findings on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder began during active service or is related to or, if it predated service, was permanently aggravated by, any incident of service.  In order to fully respond to the above question, the examiner must consider the following:

i) Whether the Veteran's scoliosis prior to service was a congenital condition.

ii) If the Veteran's scoliosis prior to service was not congenital, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's current low back disorders, to include scoliosis and the residuals therefrom, had onset in service or were caused or permanently aggravated by the Veteran's active military service.  If the examiner finds that the Veteran's low back disorder was permanently aggravated by service, provide an opinion as to whether any such increase was clearly and unmistakably (obviously, manifestly, or undebatably) due to the natural progress of the disease.

iii) If the Veteran's scoliosis is congenital, the examiner is asked to opine whether the condition is a disease or a defect. For VA compensation purposes, the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature. See VAOPGCPREC 82-90 (July 18, 1990).

1) If the scoliosis is determined to be a congenital disease (not a defect), than the examiner is asked to opine if it is at least as likely as not that the Veteran's low back disorders, to include scoliosis and the residuals therefrom, was permanently aggravated (worsened) by the Veteran's active military service.

2) If the scoliosis is determined to be a congenital defect (not a disease), the examiner is asked to opine whether it is at least as likely as not that the Veteran suffered a superimposed injury or disease to the back in service which resulted in additional disability.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records. 

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above examination is completed, the RO must provide the Veteran's claims file to the examiner who conducted the Veteran's July 2014 VA examination or, if they are not available, to a new examiner who is qualified to give an opinion on the Veteran's knee conditions so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's lay statements, including his October 2012 hearing, which provide lay evidence of injuries to the knee in service.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's knee conditions began during active service or is related to any incident of service, or, if arthritis is diagnosed, whether it began within one year of separation from active duty.

d) If and only if the Veteran's low back condition is found to be at least as likely as not caused by or related to service, either through direct service connection, aggravation, or a superimposed injury or disease, the examiner must provide an opinion including specific findings as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current knee conditions were proximately due to or the result of his low back disorder.

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current knee conditions were aggravated beyond its natural progression by his low back disorder. 

iii) If the examiner determines that the Veteran's current knee conditions were NOT caused or aggravated by his low back disorder, determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current knee conditions began during active service or are related to any incident of service, or, if arthritis is diagnosed, whether it began within one year of separation from active duty.

e) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


